Case 9:20-cv-81980-MGC Document 2 Entered on FLSD Docket 10/27/2020 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


     NOEL K. BANGO,                        1:20-cv-14978 (NLH)

                    Petitioner,            MEMORANDUM OPINION & ORDER

           v.

     STATE OF FLORIDA,

                    Respondents.


 APPEARANCES:

 Noel K. Bango
 0189489
 Main Detention Center
 3228 Gun Club Road
 West Palm Beach, FL 33406

       Petitioner pro se


 HILLMAN, District Judge

       WHEREAS, Petitioner Noel K. Bango has filed a petition for

 writ of habeas corpus under 28 U.S.C. § 2254, ECF No. 1; and

       WHEREAS, Petitioner is challenging a Florida state

 proceeding in the Circuit Court of the Fifteenth Judicial

 Circuit in and for Palm Beach County, State of Florida v. Noel

 K. Bango, 2019-CF-009770; and

       WHEREAS, Petitioner is not challenging a New Jersey state

 conviction, nor is he incarcerated in New Jersey.          “Where an

 application for a writ of habeas corpus is made by a person in
Case 9:20-cv-81980-MGC Document 2 Entered on FLSD Docket 10/27/2020 Page 2 of 2



 custody under the judgment and sentence of a State court of a

 State which contains two or more Federal judicial districts, the

 application may be filed in the district court for the district

 wherein such person is in custody or in the district court for

 the district within which the State court was held which

 convicted and sentenced him and each of such district courts

 shall have concurrent jurisdiction to entertain the

 application.”     28 U.S.C. § 2241(d).      Therefore, this Court lacks

 jurisdiction over the § 2254 proceeding; and

       WHEREAS, Petitioner challenges a proceeding from Palm Beach

 County, which is located in the Southern District of Florida,

       THEREFORE, IT IS on this      27th    day of October, 2020

       ORDERED that the Clerk shall transfer this matter to the

 United States District Court for the Southern District of

 Florida, 28 U.S.C. § 1631; and it is finally

       ORDERED that the Clerk shall serve a copy of this Order

 upon Petitioner by regular mail and close this matter.


                                              s/ Noel L. Hillman
 At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                      2
